Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 12/6/2022.  Claims 1-2 and 4-19 are currently pending within this application with claims 4-9, 11, 15-19 being withdrawn from consideration at this time.

CLAIM INTERPRETATION

2.	The previous interpretations of the claimed limitations under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, are withdrawn in response to amended claims filed on 12/6/2022. 

Claim Rejections – 35 USC § 112
3.	The previous rejections of claims 1-3, 10, and 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in response to amended claims filed on 12/6/2022. 
 
Response to Arguments
4.	Applicant’s arguments regarding the claims have been fully considered but they are moot in view of new ground(s) of rejection necessitated by Applicant’s amendments to the previously presented claims.
	Also, the Applicant argues that the Du reference fails to particularly disclose that “the imager, the processor, and the selector are arranged in a single chip” since Du discloses the system includes a CPU that is external from an imager and executes the enhancement process on images stored in a memory and therefore the imager is not arranged on a single chip with the processor and selector.  The Examiner respectfully disagrees.  Figure 8 of Du discloses the image enhancement device (80) which is realized by hardware, software, firmware, or their combination, and Figure 9 shows a computer system where a single CPU (15) that embodies the image enhancement device which includes an image enhancement unit (85) that performs the claimed operations of the “imager”, the image enhancement unit (85) and an object detection unit (84) that performs the claims operations of the “processor”, and a stopping condition determination unit (85) that performs the claims operations of the “selector”.  There are no structural or specific limitations being associated with the claimed imager, processor, and selector, (such as the imager including a CMOS or CCD imaging array of pixels) that would preclude the elements of the image enhancement device of Du from anticipating said imager, processor, and selector since the elements of the image enhancement device perform the required claimed actions of the imager, processor, and selector, and are being performed by the same CPU and are thus arranged “in a single chip.”

Claim Rejections – 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-2, 10, 12-14 are rejected under 35 U.S.C 103 as being unpatentable over Du (US PGPub 2011/0262039) [hereafter Du] in view of Chen (US PGPub 2018/0075290) [hereafter Chen].

7.	As to claim 1, Du discloses a solid-state imaging device (image enhancement device shown in Figure 8 being executed by CPU 15 within computer system shown in Figure 9) comprising: an imager (image enhancement unit 83) configured to output first image data (an input image/waiting-for-enhancement image or an after-enhancement image); a processor (image enhancement unit 83 and object detection unit 84) configured to execute, on the first image data or data based on the first image data, processing of extracting at least one specific region (facial regions as shown in Figures 5-7) based on a neural network calculation model; and a selector (stopping condition determination unit 85) configured to output second image data (image data fabricated based on the specific region) or  to output third image data (image data read from the imager based on the specific region), wherein the third image data is read from the imager based on the at least one specific region, and the imager, the processor, and the selector arranged in a single chip (CPU 15) (Paragraphs 0033, 0035-0036, 0038, 0041-0042, 0055, 0059, 0066-0071, 0074-0075, 0087-0089, 0092-0095, a computer system includes a single CPU that embodies an image enhancement device which includes an image enhancement unit that receives images that are to undergo or have already undergone image enhancement processing in order to perform color/brightness/texture enhancement operations on the received image and provide the image to an object detection unit that utilizes a neural network algorithm to identify and extract objects such as faces present within the images and based on whether or not a stopping condition corresponding to the extracted object regions is determined to have been met, an image that has previously been enhanced within the extracted object regions or the current image that is being examined after having undergone enhancement processing is output).
	It is noted that Du fails to particularly disclose generating the second image data is fabricated based on at least one of masking processing, mosaic processing, or avatar creation processing on the at least one specific region.
	On the other hand, Chen discloses generating second image data that is fabricated image data (as shown in Figures 4-5) based on at least one of masking processing, mosaic processing, or avatar creation processing on at least one specific region (Paragraphs 0017-0022, 0029, 0051-0054). 
	It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to include generating the second image data is fabricated based on at least one of masking processing, mosaic processing, or avatar creation processing on the at least one specific region as taught by Chen with the imaging device of Du because the cited prior art are directed towards imaging devices that extract specific regions of an image and perform fabricated processing operations on the extracted regions and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of improving the efficiency of the device by reducing the computational complexity and time consumption by only processing the regions of interest through masking the input image with a mask (Chen, Paragraph 0051).

8.	As to claim 2, Du discloses the processor extracts the at least one specific region (facial region) as a fabrication target from the first image data through arithmetic processing using a learning-completed learning model (Paragraphs 0035, 0066, 0087).

9.	As to claim 10, Du discloses the at least one specific region is a region including at least one of the face, eyes, nose, and mouth of a person, a window, and a nameplate (Paragraphs 0041, 0085).

10.	As to claim 12, combination of the Du and Chen references discloses all claimed subject matter as explained above with respect to the comments/citations of claim 1, and further discloses an electronic device (computer system shown in Figure 9) comprising a control device (CPU 15) configured to execute processing through an application on the fabricated image data output from the solid-state imaging device or the image data read from the imager (Paragraphs 0092-0096).

11.	As to claims 13-14, the combination of the Du and Chen references discloses all claimed subject matter as explained above with respect to the comments/citations of claims 2 and 10.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571)270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664